THE COURT.
For the reasons stated in the opinion filed this day in Civil No. 5927 (ante, p. 587 [76 Pac. (2d) 167]), the order of the trial court sustaining the respondents’ demurrer to the plaintiff’s complaint, without leave to amend, must be held erroneous, and the judgment of dismissal in said action reversed and the cause is hereby remitted to the trial court with directions to overrule the defendants’ demurrer, granting leave to the plaintiff to file an amended complaint, if so advised, and also granting leave to the respondents to file an answer to plaintiff’s complaint within such reasonable time as the court may deem just.
A petition by respondents to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 28, 1938.